850 F.2d 690Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jaime TRAVERSO, Sr., Plaintiff-Appellant,v.J.K. LONGERBEAM, Captain;  Chief Jailer, of Loudoun ADC, inhis individual and official capacities;  PeterBeccerra, Deputy;  Sergeant Peach,Defendants- Appellees.
No. 88-6577.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 27, 1988.Decided:  June 23, 1988.

Jaime Traverso, Sr., appellant pro se.
Jean Marie D'Ovidio, James Walter Hopper (Gardner, Moss & Hopper), for appellees.
Before JAMES DICKSON PHILLIPS, MURNAGHAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Jaime Traverso, Sr. appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Traverso v. Longerbeam, C/A No. 86-125-N (E.D.Va. Feb. 29, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.